Citation Nr: 1536354	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling from February 25, 2004.

2.  Entitlement to an increased rating for depressive disorder with paranoid features, rated as 20 percent disabling prior to February 25, 2004.

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a May 2011 rating decision, the RO granted service connection for PTSD, effective March 14, 2006, and assigned a 50 percent disability rating for PTSD with a depressive disorder with paranoid features effective that date.  With regard to the perfected appeal for depressive disorder with paranoid features, the claim for an increased rating for that condition remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In August 2011, the Veteran's representative timely expressed disagreement with the assignment of the effective date for the grant of service connection for PTSD.  An earlier effective date of February 25, 2004 was sought.  In a February 2015 rating decision, the RO reviewed the May 2011 rating decision and determined that it contained clear and unmistakable error (CUE).  The RO concluded that the proper effective date for the grant of service connection for PTSD was February 25, 2004.  The RO notified the Veteran and his representative that this action satisfied the appeal as to the earlier effective date issue.  In light of the above procedural history, the issues are as stated on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record references that the Veteran is unemployable due to service-connected disability, the issue of a TDIU is before the Board.  See December 2013 letter from Dr. J. O. F.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a video conference in March 2015.  However, upon review it was determined that an equipment malfunction prevented a transcript of the hearing from being made.  In April 2015, the Veteran was sent a letter informing him of this matter and offering him the opportunity to have a new hearing.  In a May 2015 response, the Veteran indicated he would like a travel board hearing.  To date, the Veteran has not been afforded a hearing as he requested.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a travel board hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




